DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN (US 2014/0265611) in view of MILLER (US 2015/0364799).
Regarding claim 1, FERN discloses a battery module (110, Figs. 1 and 4; 1110, Fig. 11) for wireless exchange of data and power between the battery module and at least one other device (150, Figs. 1 and 4; 410, Fig. 4; 1150, Fig. 11) of a system (system as shown in Figs. 1, 4 and 8), to which said battery module is coupled (as shown in Figs. 1, 4 and 8), said battery module comprising:
 	a housing (implied in ¶ 0045-0046, wherein said housing comprises at least backplane 120 and pole 105) comprises a first charging surface configured to inductively charge a first one of the at least one other device of the system and a second charging surface configured to inductively charge a second one of the at least one other device simultaneously (surfaces comprise mounting seats 112 shown in Figures 1 and 4, wherein a first mounting seat 112 adjacent the control unit 140 and communication interface 142 is the first charging surface and another mounting seat 112 may be the second charging surface; ¶ 0046, 0057, 0085-0086), 
 	a battery unit (160, Figs. 1 and 4; 1160, Fig. 11) for storing electrical energy (¶ 0046), 
 	a data storage unit for storing data (1145, Fig. 11; ¶ 0048), and 
 	a connector comprising a data transmission unit (125, Figs. 1 and 4) for transmitting data to and/or receiving data from the at least one other device (the “at least one other device” comprises 410 and 150) of the system having a counterpart connector (a corresponding connection 125/123 and/or 152, 154, 156, Figs. 1 and 4; ¶ 0047) and a magnetic coupling unit (123, Figs. 1 and 4), separate from the transmission unit (as shown in Figs. 1, 4, and 11), for transmitting power to and/or receiving power from the at least one other device of the system having the counterpart connector (a corresponding 123 and/or 152, Figs. 1 and 4) by use of inductive coupling (¶ 0046), 

 	FERN fails to disclose the housing is a sealed housing.
 	MILLER discloses the housing is a sealed housing (¶ 0088-0091).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the sealed housing in order to provide increased protection for the battery module (MILLER, ¶ 0088).
  	Regarding claim 3, FERN discloses said battery unit comprises a rechargeable battery or a capacitor, in particular a super capacitor (¶ 0046, 0057). 
 	Regarding claim 4, FERN discloses a sensor unit including a temperature sensor, a voltage sensor and/or a current sensor (¶ 0085). 
 	Regarding claim 5, FERN discloses a processing unit (140, Figs. 1 and 4; 1141, Fig. 11) for data processing of received data, time keeping, self-diagnosis and safety (¶ 0048, 0058, 0078-0079, 0083). 
 	Regarding claim 6, FERN discloses said processing unit is configured to calculate an expected operation time when applied to a measurement module (¶ 0024, 0027, 0029, 0083, 0086). 
  	Regarding claim 8, FERN discloses said data transmission unit is configured for transmitting data by use of RF transmission, optical transmission, capacitive coupling or near field communication (¶ 0066, 0080). 
 	Regarding claim 13, FERN discloses an identification unit for storing a unique identifier of the battery module and the connector; and a control unit for controlling the data transmission unit to additionally transmit the unique identifier stored in the identification unit and/or to 
	Regarding claim 14, FERN discloses said battery module is configured for mobile use and the at least one other device is a plurality of different devices (¶ 0045, 0049, 0054, 0059, 0062, 0064, 0073).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN in view of MILLER as applied to claims 1, 3-6, 8, and 13-14 above, and further in view of BYUN (US 2015/0180268).
 	Regarding claim 7, FERN as modified by MILLER teaches the battery module as applied to claim 1 but fails to disclose a detection unit and a control unit as recited. BYUN discloses a detection unit for detecting a strength of magnetic coupling between the magnetic coupling unit and a magnetic coupling unit of the at least one other device (¶ 0099), and a control unit for switching the data transmission unit into a low-power mode and/or for enabling the magnetic coupling unit, if the detected magnetic coupling strength is above a first threshold and/or its increase is above a second threshold (S408, Fig. 4), and for switching the data transmission unit into a high-power mode and/or for disabling the magnetic coupling unit, if the detected magnetic coupling strength is below a third threshold and/or its decrease is above a fourth threshold (S416, Fig. 4; ¶ 0102-0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the low and high power .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN in view of MILLER as applied to claims 1, 3-6, 8, and 13-14 above, and further in view of LI (US 2015/0295623).
 	Regarding claim 9, FERN as modified by MILLER teaches the battery module as applied to claim 1 but fails to disclose said connector further comprises a carrier, wherein said data transmission unit comprises an RF antenna arranged in or on the carrier and an RF circuit for driving the RF antenna and/or obtaining RF signals received by the RF antenna. LI discloses said connector further comprises a carrier, wherein said data transmission unit comprises an RF antenna arranged in or on the carrier and an RF circuit for driving the RF antenna and/or obtaining RF signals received by the RF antenna (¶ 0013, 0018, 0021-0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the carrier, antenna, and circuit as recited since a skilled artisan would have to choose a specific connector in order to practice the disclosed circuitry of FERN.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN in view of MILLER as applied to claims 1, 3-6, 8, and 13-14 above, and further in view of MESKENS (US 2010/0312310).
 	Regarding claim 10, FERN as modified by MILLER teaches the battery module as applied to claim 1 but fails to disclose said magnetic coupling unit comprises a flux concentrator for concentrating magnetic flux and one or more coils arranged around part of the flux concentrator. MESKENS discloses said magnetic coupling unit comprises a flux concentrator for concentrating magnetic flux and one or more coils arranged around part of the flux concentrator .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 16, the prior art fails to disclose “a flux concentrator, at least part of which having a U-shaped cross-section forming a recess between legs of the U; a first coil arranged within a recess of the flux concentrator; and a second coil disposed outside of the recess in which the first coil is arranged, wherein the sealed housing is configured so that the battery module is stacked upon at least one other device having a counterpart connector so that the first coil of the connector and a second coil of a connector stacked upon the connector together form a first transformer for inductive power transmission there between and/or the second coil of the connector and a first coil of a third connector stacked upon the connector together form a second transformer for inductive power transfer there between” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention. The remaining claims are dependent from claim 16 and are therefore allowable for the same reasons as independent claim 16.
Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. 
In response to arguments that the Examiner’s previous rejection is improper because Applicants previous argument that FERN fails to disclose both a housing and the sealing was not addressed, it is submitted that the previous remarks only argued that FERN does not disclose the housing is sealed, and it is maintained that the previous rejection was proper.
 	In response to arguments the FERN does not disclose a housing, Applicant has not specifically argued how or why the elements of a backplane 120 and a pole 105 do not imply a housing. A housing is implied in order to house the elements 122, 123, 124, 125, 140, 142, 160, etc., and a housing is implied in order to support the mounting seat 112 which holds modules 150. A suitable definition for backplane is “a board to which the main circuit boards of a computer may be connected, and which provides connections between them”, and a housing is implied in order to hold or house a backplane. A picture of the housing is shown in Figure 2 in a clinical setting (¶ 0034). It is submitted that the specification of the application does not disclose a special definition for the word “housing”. It is maintained that FERN discloses a housing within the broadest reasonable interpretation as described above. 
 	In response to arguments that the combination of FERN as modified by MILLER is improper, Applicant does not convincingly argue why the rejection does not have proper motivation for the combination. It is submitted that the motivation of providing increased protection for the battery module is sufficient to support the combination of references in the obviousness rejection. In response to applicant's argument that “by sealing the alleged housing of Fern, et al. with the sealed battery pack of Miller, et al to overcome the conceded shortcomings of Fern, et al. one would prevent access to the claimed charging surfaces, and thereby would prevent the desired inductively charging of devices to at least one other device of the system” (pg. 17 of remarks), the test for obviousness is not whether the features of a secondary reference In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, one of ordinary skill would recognize sealing the housing of FERN would not interfere with the inductive charging of devices as argued. The rejection is therefore maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        7/12/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 12, 2021